In re Vinson, Carole Susan G.; Vinson, Carole Susan Guilley; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Second Circuit, No. 25658-CW; Parish of Ouachita, 4th Judicial District Court, Div. “H”, No. 91-1046.
Granted. Judgments of the district court and court of appeal are vacated. The case is remanded to the district court for an eviden-tiary hearing on the exception of lack of personal jurisdiction.
KIMBALL and ORTIQUE, JJ., would deny the writ.
MARCUS, J., not on panel.